Gray, J.
The defendant’s promise was not within the statute of frauds.
1. It was not a promise to pay the debt of Mary Bush, for the jury have found that no credit was ever given to her, and that question was rightly submitted to the jury. Swift v. Pierce, 13 Allen, 136.
2. It was not a promise not to be performed within a year, for it might have been performed within that time. Roberts v. Rockbottom Co. 7 Met. 46. Doyle v. Dixon, 97 Mass. 208.
*4453. It was taken out of the clause relating to the sale of goods, by the delivery of the goods to and acceptance of them by the person to whom the defendant directed them to be delivered, and whom he thereby made his agent for that purpose. Snow v. Warner, 10 Met. 132. Exceptions overruled.